Citation Nr: 1002368	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  08-19 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a mental 
disability.

2.  Entitlement to service connection for skin disability.

3.  Entitlement to service connection for esophageal 
disability, including gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in November 
2007, a statement of the case was issued in April 2008, and a 
substantive appeal was received in June 2008.

In October 2009, the Veteran testified at a Board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this proceeding is associated with the claims file.  During 
the October 2009 hearing, the Veteran submitted evidence 
along with a waiver of initial RO review.  In November 2009, 
the Veteran submitted additional evidence along with a waiver 
of initial RO review.

The Board also notes that during the October 2009 Board 
hearing, the Veteran testified that he believed he warranted 
entitlement to service connection for respiratory disability, 
tinnitus, and bilateral hearing loss.  This matter is 
referred to the RO for clarification and appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for 
a mental disorder, skin disability, and esophageal disability 
(including GERD).

A VA treatment record from October 2006 shows that the 
Veteran was diagnosed with GERD, and that his PTSD screen was 
positive and described as a military occurrence.  Also, a 
November 2006 record states that the Veteran claimed that he 
incurred sexual trauma by a doctor in Korea; the examiner 
provided provisional diagnoses of major depressive disorder 
and posttraumatic stress disorder (PTSD).

During the October 2009 Board hearing, the Veteran testified 
that he believed his skin disability and GERD were a result 
of the chemicals he used in service to clean radars, 
specifically including the chemical trichloroethylene.  The 
Veteran further testified that he has observed skin lesions 
and/or growths on his body since the mid 1970s, and that he 
would burn/freeze or cut the growths off himself.

In November 2009, the Veteran submitted a medical nexus 
opinion which stated that it was at least as likely as not 
that the Veteran's depression, skin lesion, and GERD were 
caused by or a result of his service.  The examiner stated 
that the Veteran's post-service treatment records were 
reviewed, and that the Veteran was examined.

The Board observes that the Veteran has not been afforded VA 
examinations to assess the nature and etiology of his claimed 
disabilities.  In this regard, VA has a duty to assist 
claimants in the development of facts pertinent to their 
claims, and VA must accomplish additional development of the 
evidence if the record currently before it is inadequate.  38 
U.S.C.A. § 5103A.  The Court has held that, when the medical 
evidence is inadequate, VA may supplement the record by 
seeking an advisory opinion or ordering a medical 
examination.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  In light of the fact that the Veteran submitted a 
medical nexus opinion which relates his current depression, 
skin lesion, and GERD to service, the Board finds that the 
Veteran should be afforded a VA examination to assess the 
nature and etiology of his current claimed disabilities.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In order to afford the Veteran every consideration with his 
appeal, the Board believes it appropriate to request the 
Veteran's service personnel records in order to more fully 
address the Veteran's contentions.

The Board further observes that the record reflects that the 
Veteran claims to have received considerable private 
treatment for his mental disorder; however, the claimed 
treatment records are not associated with the claims file.  
The Board notes that the Veteran testified during his October 
2009 hearing that he has attempted to obtain the private 
treatment records, but that they are unavailable.  

However, it appears that all VA treatment records may not be 
in the claims file.  In this regard, the Veteran contends 
that he received treatment from numerous facilities within 
the VA healthcare system, including treatment from facilities 
in Pensacola, Florida; Nashville, Tennessee; Memphis, 
Tennessee; Knoxville, Tennessee; and Johnson City, Tennessee.  
Furthermore, the Veteran contends that he received treatment 
from VA right after he was discharged from active duty, as 
well as from a Vet Center in 1990.  In addition, the Board 
notes that the Veteran testified during his October 2009 
hearing that he had VA remove a cyst in 1994, that he 
receives monthly mental health treatment from the Pensacola, 
Florida VA Outpatient Clinic, and that he also briefly 
attended group therapy.  The Board observes that the most 
recent VA treatment record associated with the claims file is 
from January 2007, and further that treatment records from 
all the claimed facilities are not associated with the claims 
file.  Thus, it appears that the Veteran may have received 
relevant treatment from the VA healthcare system, that some 
of the associated treatment records may not be in the claims 
file, and that the treatment records would be pertinent to 
his claim.  VA is required to obtain VA treatment records 
relevant to the Veteran's claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. 
§ 3.159(c).  As such, the RO should obtain any missing VA 
treatment records relevant to the appeal.  See Dunn v. West, 
11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. 
App. 611, 612-13 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should take appropriate 
action to obtain the Veteran's service 
personnel records.

2.  The RO should also take appropriate 
action to obtain any VA medical records 
from VA facilities in Pensacola, Florida; 
Nashville, Tennessee; Memphis, Tennessee; 
Knoxville, Tennessee; and Johnson City, 
Tennessee.  

3.  The Veteran should be scheduled for an 
appropriate VA examination to ascertain 
the nature and etiology of all current 
mental disorders.  It is imperative that 
the claims folder be reviewed in 
conjunction with the examination.  Any 
medically indicated special tests should 
be accomplished, and all special tests and 
clinical findings should be clearly 
reported.

The examiner should clearly report all 
mental disorders found to be present.  If 
the Veteran does not suffer from any 
current mental disorder, the examiner 
should so state.  
As to each mental disorder which is 
diagnosed, the examiner should respond to 
the following:

Is it at least as likely as not (i.e. a 
50% or higher degree of probability) that 
the mental disorder was manifested during 
or otherwise caused by the Veteran's 
active duty service?  

All opinions and conclusions expressed 
must be supported by a complete rationale 
in the report.  If an opinion cannot be 
expressed without resort to speculation, 
the examiner should so indicate and 
explain why an answer would be 
speculative.

4.  The Veteran should be scheduled for an 
appropriate VA examination to ascertain 
the nature and etiology of his claimed 
skin disability.  It is imperative that 
the claims folder be reviewed in 
conjunction with the examination.  Any 
medically indicated special tests should 
be accomplished, and all special tests and 
clinical findings should be clearly 
reported.

After reviewing the claims file and 
examining the Veteran, the examiner should 
offer an opinion as to whether the Veteran 
has a skin disability, and if so, whether 
it is at least as likely as not (i.e., 50% 
or higher degree of probability) 
etiologically related to his active duty 
service or any incident therein.

All opinions and conclusions expressed 
must be supported by a complete rationale 
in the report.  If an opinion cannot be 
expressed without resort to speculation, 
the examiner should so indicate and 
explain why an answer would be 
speculative.

5.  The Veteran should be scheduled for an 
appropriate VA examination to ascertain 
the nature and etiology of his claimed 
esophageal disability, including GERD.  It 
is imperative that the claims folder be 
reviewed in conjunction with the 
examination.  Any medically indicated 
special tests should be accomplished, and 
all special tests and clinical findings 
should be clearly reported.

After reviewing the claims file and 
examining the Veteran, the examiner should 
offer an opinion as to whether the Veteran 
has a esophageal disability, including 
GERD, and if so, whether it is at least as 
likely as not (i.e., 50% or higher degree 
of probability) etiologically related to 
his active duty service or any incident 
therein.

All opinions and conclusions expressed 
must be supported by a complete rationale 
in the report.  If an opinion cannot be 
expressed without resort to speculation, 
the examiner should so indicate and 
explain why an answer would be 
speculative.

6.  After completion of the above and any 
further development deemed necessary by 
the RO/AMC, the issues on appeal should be 
readjudicated.  If the benefits sought are 
not granted, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


